Citation Nr: 1635655	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's right knee degenerative joint disease for the period prior to September 12, 2013, on an extra-schedular basis.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee locking on an extra-schedular basis.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee degenerative joint disease for the period prior to March 29, 2012, on an extra-schedular basis.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee locking on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1970 to July 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Houston, Texas, Regional Office (RO) which established service connection for right knee degenerative arthritis; assigned a 10 percent evaluation for that disability; established service connection for right knee scars; assigned a noncompensable evaluation for that disability; and effectuated the awards as of February 12, 2010.  In May 2011, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder; granted service connection for left knee degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of December 30, 2010.  

In May 2013, the RO, in pertinent part, recharacterized the Veteran's service-connected left knee disorder as left total knee replacement residuals; assigned a 100 percent evaluation for the period from May 29, 2012, to June 30, 2013, and a 30 percent evaluation for the period on and after July 1, 2013, for that disability; granted service connection for a left knee surgical scar; assigned a noncompensable evaluation for that disability; and effectuated that award as of March 20, 2012.  In May 2014, the RO recharacterized the Veteran's service-connected right knee arthritic disorder as right total knee replacement residuals and assigned a 100 percent evaluation for the period from September 12, 2013, to October 31, 2014, and a 30 percent evaluation for the period on and after November 1, 2014, for that disability.  

In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2015, the Board granted a 30 percent evaluation for the Veteran's right knee degenerative joint disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for the period prior to September 12, 2013; granted a separate 10 percent evaluation for right knee locking under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259; granted a 20 percent evaluation for the Veteran's left knee degenerative joint disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for the period prior to May 29, 2012; granted a separate 10 percent evaluation for left knee locking under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259; determined that referral of the Veteran's appeal for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted; and remanded the issues of an evaluation in excess of 30 percent for the Veteran's right total knee replacement residuals for the period on and after November 1, 2014; an evaluation in excess of 30 percent for his left total knee replacement residuals for the period on and after July 1, 2013; and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) to the AOJ for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the August 2015 Board decision which determined that referral of the Veteran's appeal for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted; and remanded that issue to the Board for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In July 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the August 2015 Board decision which determined that referral of the Veteran's appeal for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted; and remanded that issue to the Board for additional action.  The Joint Motion for Partial Remand conveys that the issue of whether referral of the Veteran's appeal for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted should be remanded to the AOJ to be concurrently reviewed with the issue of the Veteran's entitlement to a TDIU.  The Board has no discretion and must remand the instant appeal for compliance with the Court's July 2016 Order granting the Parties' Joint Motion for Partial Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Review the record and determine whether the issues of the Veteran's entitlement to an evaluation in excess of 30 percent for his right knee degenerative joint disease for the period prior to September 12, 2013; an evaluation in excess of 10 percent for his right knee locking; an evaluation in excess of 20 percent for his left knee degenerative joint disease for the period prior to March 29, 2012; and an evaluation in excess of 10 percent for his left knee locking should be referred to the Director of the Compensation and Pension Service for  consideration of assignment of extra-schedular evaluation under 38 C.F.R. § 3.321 (b)(1) (2016).  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

